jfiftb   ~ourt    of   ~ppeals
                 600 Commerce Street, Suite 200
                      Dallas, Texas 75202                                                                                        :.\'C.S F\Js ,-
                                                                                                                             t.\1>-            ''1(,:,

                                R£CfJVEO \N :r                                                                          §"             jftfth '?-. \        1\J\J       "

                                                                                                  ~~·~t                                           $ 000.350
                                  '\ '\                                                                              02 1 p .
                                                                                   re:~w.~:
                           ·('
          RE:     Cast!.)\JLY. 05- ~tW!48-fcl'                                                                       00008f:,6274 _ NOV l                        2015
                               , \SP..     D\s\R~                                       -                      ·'·2::: M~ FROM ZIP CODE 75201
                                                                                                              '(\)
Style. Emanuel McL~~e "'\\
                                                                                            l~~-
                                                                                                                        \,;...


  v. The State of',flxas

         The reporter's record is overdue. See Tex. R. App. P. 35.1. 35.2 The court reporter is
directed to file the record within JO days cf the date of this nl')tice. No extension will be granted
absent a request from the court ··eporter reasonably explaining tht.' need for the extension.

'!riai Court Case No. F-1                                                                                                                                Lisa Matz, Clerk

                                                                         ~<   3    ~3           DC           .:...                            001.2      2
                                                                    ~~ ~      T t~      ~   H     T C S C t·: D ~                         ~
                                               f··~o-r       D:-:                           WA8   ~-    r:                     A_i)C;~7-~5E:[J
                                                                                                                            ~_._,   .-~ w .- ...
                                                                     •        WL   ~    •   ~

                                                                    ~         "~~~                     %.{                   ii"i r·.,_t-· .. ....,..




                          Nf             BC:        7
                                               ~.,d lul
                                                         21'1246S"l99
                                                               1
                                                               ·
                                                                                                                     *2f134-09867-1.S-41
                                                                     ~~~l!~1 1 iplt ~PPdhH~ial~i~llqldt 1 i\iUJiii 1 !i